765 N.W.2d 877 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Antonil Dionte WHITAKER, Defendant-Appellant.
Docket No. 137554. COA No. 278828.
Supreme Court of Michigan.
June 10, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's January 23, 2009 order is considered, and it is GRANTED in part. On reconsideration, we MODIFY the second sentence of our previous order to state as follows: "The Wayne Circuit Court shall order a new trial unless it finds (a) that Stephanie McClung's absence at trial could not have been remedied by reasonable efforts to compel her attendance, or (b) that Stephanie McClung's absence from the first trial was harmless beyond a reasonable doubt. People v. Anderson, 446 Mich. 392, 405-406, *878 521 N.W.2d 538 (1994)." In all other respects, the motion for reconsideration is DENIED.
We do not retain jurisdiction.